


110 HCON 205 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. CON. RES. 205
		IN THE HOUSE OF REPRESENTATIVES
		
			September 6, 2007
			Mr. Cohen submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of National
		  Women’s Friendship Day.
	
	
		Whereas friendship among women is central to the success
			 and well-being of women;
		Whereas women friends create a climate of care and support
			 that strengthens women in times of need and in times of joy, promoting a more
			 vibrant community;
		Whereas studies have found that social ties reduce the
			 risk of disease by lowering blood pressure, heart rate, and cholesterol, the
			 major risk factors for heart disease;
		Whereas in 2000, a landmark study by the University of
			 California at Los Angeles (UCLA) found that when a woman engages in
			 tending and befriending, her body releases oxytocin, a chemical
			 that counters stress and produces a calming effect;
		Whereas the United States is blessed with countless women
			 of good will and good works who unite, through friendship, to make a difference
			 in the Nation’s communities and in the lives of our citizens;
		Whereas women friends have played important roles in the
			 history of the United States, such as the friendship of Elizabeth Cady Stanton
			 and Susan B. Anthony that was an integral part of their leadership of the
			 women’s suffrage movement;
		Whereas the United States values its female citizens and
			 recognizes the importance of friendship to the well being of women;
		Whereas Kappa Delta Sorority created National Women’s
			 Friendship Day in 1999 to acknowledge the importance of friendship among
			 women;
		Whereas Kappa Delta Sorority celebrates National Women’s
			 Friendship Day on the third Sunday of September each year;
		Whereas September 16, 2007, will be the ninth such
			 celebration of National Women’s Friendship Day;
		Whereas National Women’s Friendship Day is also celebrated
			 across the country by individuals, women’s groups, businesses, and
			 others;
		Whereas the governors of 32 States have issued
			 proclamations that endorse National Women's Friendship Day;
		Whereas every woman can celebrate National Women's
			 Friendship Day by sending a card, making a phone call, meeting for lunch,
			 organizing a clothing drive for needy women, sending care packages to women in
			 the military, or otherwise acknowledging the importance of women friends;
			 and
		Whereas National Women's Friendship Day is a day to
			 acknowledge and celebrate the special role women play in the society of the
			 United States: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals
			 and ideals of National Women’s Friendship Day; and
			(2)encourages
			 communities throughout the United States to recognize National Women's
			 Friendship Day.
			
